Exhibit 10.5

 

FORM OF

DEFERRED STOCK UNIT GRANT NOTICE
UNDER THE
SeaWorld Entertainment, Inc.
2017 OMNIBUS INCENTIVE PLAN
(Non-Employee Directors)

SeaWorld Entertainment, Inc., a Delaware corporation (the “Company”), pursuant
to its 2017 Omnibus Incentive Plan, as it may be amended and restated from time
to time (the “Plan”), hereby grants to the Participant set forth below, the
number of Deferred Stock Units set forth below.  The Deferred Stock Units are
subject to all of the terms and conditions as set forth herein, in the Deferred
Stock Unit Agreement (attached hereto or previously provided to the Participant
in connection with a prior grant), and in the Plan, all of which are
incorporated herein in their entirety.  Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.

Participant:

[Insert Participant Name]

Date of Grant:

[Insert Grant Date]

Vesting Commencement Date:

[Insert Vesting Commencement Date]

Number of

Deferred Stock Units:

[Insert No. of Deferred Stock Units Granted]

 

Vesting Schedule:

Provided the Participant has not undergone a Termination at the time of the
applicable vesting date (or event)[, 100% of the Deferred Stock Units will vest
on the day before the next regularly scheduled annual meeting of the
stockholders of the Company following the Vesting Commencement Date][1/3rd of
the Deferred Stock Units will vest on each of the first, second and third
anniversaries of the Date of Grant].

In addition, in the event of a Change in Control prior to the applicable vesting
date (or event) and provided Participant has not undergone a Termination prior
to such Change in Control, such Participant shall fully vest in such
Participant’s Deferred Stock Units to the extent not then vested or previously
forfeited or cancelled.

All unvested Deferred Stock Units shall be forfeited upon a Termination for any
reason or no reason.

***

 

--------------------------------------------------------------------------------

 

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS DEFERRED STOCK UNIT
GRANT NOTICE, THE DEFERRED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF DEFERRED STOCK UNITS HEREUNDER, AGREES TO BE BOUND BY
THE TERMS OF THIS DEFERRED STOCK UNIT GRANT NOTICE, THE DEFERRED STOCK UNIT
AGREEMENT AND THE PLAN.


SeaWorld Entertainment, Inc.Participant1

[g201805092014121743114.jpg]

________________________________________________________________
By: Jack Roddy[Insert Participant Name]
Title: Chief Human Resources & Culture Officer


 

1

To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.

[Signature Page to Deferred Stock Unit Award]

 

--------------------------------------------------------------------------------

 

FORM OF

DEFERRED STOCK UNIT AGREEMENT
UNDER THE
SeaWorld Entertainment, Inc.
2017 OMNIBUS INCENTIVE PLAN
(Non-Employee Directors)

Pursuant to the Deferred Stock Unit Grant Notice (the “Grant Notice”) delivered
to the Participant (as defined in the Grant Notice), and subject to the terms of
this Deferred Stock Unit Agreement (this “Deferred Stock Unit Agreement”) and
the SeaWorld Entertainment, Inc. 2017 Omnibus Incentive Plan, as it may be
amended and restated from time to time, (the “Plan”), SeaWorld Entertainment,
Inc., a Delaware corporation, (the “Company”) and the Participant agree as
follows.  Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.

1. Grant of Deferred Stock Units; DSU Account.  

(a) Subject to the terms and conditions set forth herein and in the Plan, the
Company hereby grants to the Participant the number of Deferred Stock Units
provided in the Grant Notice (with each Deferred Stock Unit representing an
unfunded, unsecured right to receive one share of Common Stock).  The Company
may make one or more additional grants of Deferred Stock Units to the
Participant under this Deferred Stock Unit Agreement by providing the
Participant with a new Grant Notice, which may also include any terms and
conditions differing from this Deferred Stock Unit Agreement to the extent
provided therein.  The Company reserves all rights with respect to the granting
of additional Deferred Stock Units hereunder and makes no implied promise to
grant additional Deferred Stock Units.

(b) The Company shall cause an account (the “Unit Account”) to be established
and maintained on the books of the Company to record the number of Deferred
Stock Units credited to the Participant under the terms of the Grant Notice and
this Deferred Stock Unit Agreement.  

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
Deferred Stock Units shall vest as provided in the Grant Notice.  

3. Settlement of Deferred Stock Units.  The Company will deliver to the
Participant, without charge, as soon as reasonably practicable (and, in any
event, within 30 days) following the earliest to occur of (a) the one year
anniversary of the date the Participant undergoes a “separation from service”
from the Company and its Subsidiaries (as defined in Section 409A of the Code)
for any reason and (b) a Change in Control; provided, that such Change in
Control also constitutes a “change in ownership or effective control” for
purposes of Section 409A of the Code, one share of Common Stock for each
Deferred Stock Unit (as adjusted under the Plan, as applicable) which becomes
vested hereunder and such vested Deferred Stock Unit shall be cancelled upon
such delivery.  Upon the issuance of the shares of Common Stock to the
Participant, such Participant’s Unit Account shall be
eliminated.  Notwithstanding anything in this Deferred Stock Unit Agreement to
the contrary, the Company shall have no obligation to issue or transfer any
shares of Common Stock as contemplated by this Deferred Stock Unit Agreement
unless and until such issuance or transfer complies with all relevant provisions
of law and the requirements of any stock exchange on which the Company’s shares
of Common Stock are listed for trading.

4. Company; Participant.

(a) The term “Company” as used in this Deferred Stock Unit Agreement with
reference to service shall include the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Deferred
Stock Unit

 

--------------------------------------------------------------------------------

4

 

Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Deferred Stock Units may be transferred by will or by the laws of descent
and distribution, the word “Participant” shall be deemed to include such person
or persons.

5. Non-Transferability.  The Deferred Stock Units are not transferable by the
Participant (unless such transfer is specifically required pursuant to a
domestic relations order or by applicable law) except to Permitted Transferees
in accordance with Section 15(b) of the Plan.  Except as otherwise provided
herein, no assignment or transfer of the Deferred Stock Units, or of the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise, shall vest in the assignee or transferee any interest or right herein
whatsoever, but immediately upon such assignment or transfer the Deferred Stock
Units shall terminate and become of no further effect.

6. Rights as Stockholder; Dividend Equivalents. The Participant or a permitted
transferee of the Deferred Stock Units shall have no rights as a stockholder
with respect to any share of Common Stock underlying a Deferred Stock Unit
(including no rights with respect to voting or to receive dividends or dividend
equivalents) unless and until the Participant shall have become the holder of
record or the beneficial owner of such Common Stock, and no adjustment shall be
made for dividends or distributions or other rights in respect of such share of
Common Stock for which the record date is prior to the date upon which the
Participant shall become the holder of record or the beneficial owner
thereof.  The Deferred Stock Units shall be entitled to be credited with
dividend equivalent payments upon the payment by the Company of dividends on
shares of Common Stock.  Such dividend equivalents will be provided in
additional Deferred Stock Units having a Fair Market Value on the date that the
underlying Deferred Stock Units are settled in accordance with Section 3 above
equal to the amount of such applicable dividends as of the date such dividends
were made, and shall be payable at the same time as the underlying Deferred
Stock Units to which such dividends relate are settled in accordance with
Section 3 above.  In the event that any Deferred Stock Unit is forfeited by its
terms, the Participant shall have no right to dividend equivalent payments in
respect of such forfeited Deferred Stock Units.

7. Tax Withholding.  The provisions of Section 15(d) of the Plan are
incorporated herein by reference and made a part hereof.  The Participant shall
satisfy such Participant’s withholding liability, if any, referred to in Section
15(d) of the Plan by having the Company withhold from the number of shares of
Common Stock otherwise issuable or deliverable pursuant to the settlement of the
Award a number of shares of Common Stock with a Fair Market Value, on the date
that the Deferred Stock Units are settled, equal to such withholding liability;
provided, that the number of such shares of Common Stock may not have a Fair
Market Value greater than the minimum required statutory withholding liability
unless determined by the Committee not to result in adverse accounting
consequences.  Notwithstanding the foregoing, the Participant acknowledges and
agrees that to the extent consistent with applicable law and the Participant’s
status as an independent consultant for U.S. federal income tax purposes, the
Company does not intend to withhold any amounts as federal income tax
withholdings under any other state or federal laws, and the Participant hereby
agrees to make adequate provision for any sums required to satisfy all
applicable federal, state, local and foreign tax withholding obligations of the
Company which may arise in connection with the grant of Deferred Stock Units.

8. Notice.  Every notice or other communication relating to this Deferred Stock
Unit Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided, that unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Corporate Secretary, and all
notices or communications by the Company to the Participant may be given to the

 

--------------------------------------------------------------------------------

5

 

Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records.  Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.

9. No Right to Continued Service.  This Deferred Stock Unit Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Service Recipient or any other member of the Company Group.

10. Binding Effect.  This Deferred Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.

11. Waiver and Amendments.  Except as otherwise set forth in Section 14 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Deferred Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee.  No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

12. Clawback/Repayment.  This Deferred Stock Unit Agreement shall be subject to
reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with (i) any clawback, forfeiture or other similar policy adopted by the
Board or the Committee and as in effect from time to time and (ii) applicable
law.  In addition, if the Participant receives any amount in excess of what the
Participant should have received under the terms of this Deferred Stock Unit
Agreement for any reason (including, without limitation, by reason of a
financial restatement, mistake in calculations or other administrative error),
then the Participant shall be required to repay any such excess amount to the
Company.

13. Right to Offset.  The provisions of Section 15(x) of the Plan are
incorporated herein by reference and made a part hereof.

13. Governing Law.  This Deferred Stock Unit Agreement shall be construed and
interpreted in accordance with the internal laws of the State of Delaware,
without regard to the principles of conflicts of law thereof.  Notwithstanding
anything contained in this Deferred Stock Unit Agreement, the Grant Notice or
the Plan to the contrary, if any suit or claim is instituted by the Participant
or the Company relating to this Deferred Stock Unit Agreement, the Grant Notice
or the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Delaware. THE PARTICIPANT IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST
SUCH PARTICIPANT IN RESPECT OF THE PARTICIPANT’S RIGHTS OR OBLIGATIONS
HEREUNDER.

14. Plan.  The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Deferred Stock Unit Agreement
(including the Grant Notice), the Plan shall govern and control.

15. Section 409A.  

(a) It is intended that the Deferred Stock Units granted hereunder shall be
compliant with Section 409A of the Code and the regulations promulgated
thereunder and shall be interpreted as such, including, without limitation, by
delaying the issuance of shares of Common Stock contemplated hereunder.

 

--------------------------------------------------------------------------------

6

 

(b) Notwithstanding anything in this Deferred Stock Unit Agreement to the
contrary, if a Participant is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, no payments in respect of any Deferred
Stock Unit that is “deferred compensation” subject to Section 409A of the Code
and which would otherwise be payable upon the Participant’s “separation from
service” (as defined in Section 409A of the Code) shall be made to such
Participant prior to the date that is six months after the date of such
Participant’s “separation from service” or, if earlier, the date of the
Participant’s death.  Following any applicable six month delay, all such delayed
payments will be paid in a single lump sum on the earliest date permitted under
Section 409A of the Code that is also a business day.

 

 